Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 2, 3, 9, 10, and 15 – 20 are canceled.
Claims 1 and 10 have been amended.

Claims Status
Claims 1, 4 – 8, and 11 – 14 are pending.

Allowable Subject Matter
Remaining claims 1, 4 – 8, and 11 – 14 are allowed as amended and argued.

The following is a statement of reasons supporting the allowable subject matter.

In the context of electrical distribution system monitoring for electric and autonomous vehicles, the prior art of record fail to teach, in combination with other limitations, determining a correlation coefficient value associated with an acceleration characteristic and a voltage value, comparing the correlation coefficient value with a threshold value for correlation, and determining the correlation associated with the acceleration characteristic and the voltage value when the correlation coefficient value exceeds the threshold value for correlation, updating, based on determining that the correlation coefficient value exceeds the threshold value, a counter associated with the ECU; and generating, based on determining that the acceleration characteristic correlates with the voltage value, a diagnostic trouble code (DTC) that indicates a fault in the power distribution system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663